El Juez Asociado Se. Wole,
emitió la opinión del tribunal.
Esta es nna apelación contra nna sentencia qne condena al acusado a sufrir diez días de cárcel por baber sido decla-rado culpable del delito de vender leche adulterada. Se pre-sentó prueba referente a la adulteración de la leche cuyo hecho no ha sido discutido. Las defensas propuestas por el acusado están comprendidas en dos apartados: Primera, que la prueba fué insuficiente en cuanto a la procedencia de la leche, o sea, si procedía del apelante o si había estado bajo su inspección o control. Segunda, que no hubo prueba con respecto a la intervención del acusado, lo que también en-vuelve la cuestión de la intención. Se probó de modo sufi-ciente que la leche venía de la lechería del apelante, apare-ciendo el nombre del apelante en el jarro de donde tomó la leche el inspector, habiendo declarado los testigos acerca del cambio o traslado que se hizo del jarro del poder del apelante al del inspector. Insiste el apelante en que no adulteró la le-che y que no hubo prueba de su intervención, pero la venta de leche adulterada es el delito prescrito por el estatuto que es el que se ha probado. No importa conocer si la intención del apelante fué fraudulenta, pues el estatuto hace obligatorio en todo vendedor de leche que la venda pura si quiere ponerse a salvo de los rigores de la ley. (Leyes de 1910, pág. 163.) Este principio fué ampliamente discustido de conformidad con la anterior ley en el caso de Eosendo Ferraris, resuelto en 22 de diciembre de 1909. Allí se demostró en todas las opiniones, las que se diferencian en cuanto a la debida reso-lución de aquel caso determinado, que cuando el estatuto en esta clase de casos no dice nada con respecto a la intención fraudulenta u otro elemento mental semejante, no es nece-sario probar que ha existido tal elemento. Debe confirmarse la sentencia. .

Confirmada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados MacLeary, de] Toro y Aldrey.